Citation Nr: 1645492	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-15 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to service connection for a respiratory disorder, claimed as asthma.  

2.  Entitlement to service connection for an undiagnosed illness manifested by respiratory symptoms, neuropsychiatric symptoms, and/or joint pain of the right ankle, left ankle, and/or the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2014, the Board remanded the claims for further evidentiary development.

The Board observes that the issue of entitlement to service connection for an acquired psychiatric disorder was also remanded by the Board in August 2014.  However, in an August 2015 rating decision, the RO granted service connection for depressive disorder.  As this considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.   However, as the remaining claim encompasses attention deficit disorder, the Board continues to characterize such issue as involving neuropsychiatric symptoms.

The issue of entitlement to service connection for an undiagnosed illness manifested by respiratory symptoms, neuropsychiatric symptoms, and/or joint pain of the right ankle, left ankle, and/or the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show a current diagnosis of a respiratory condition.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in February 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  As requested in the August 2014 remand directives, outstanding medical records were retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in March 2009 and February 2011.  As requested in the Board's previous remand directives, an additional VA examination was provided in February 2015.  The examinations and opinions are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thereafter, the RO readjudicated the claim in a July 2015 Supplemental Statement of the Case.  In light of the foregoing, the Board finds that there has been compliance with the previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 22 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for a respiratory condition, to include asthma.  Specifically, he contends that his asthma is due to exposure to toxic air during active military service in Iraq.  See February 2009 Statement in Support of Claim.  

Service treatment records demonstrate treatment for, and a diagnosis of, asthma and exercised induced bronchospasm.  

Available post-service medical records do not reveal treatment for a respiratory condition.

The Veteran was provided a VA general medical examination in March 2009.  The examiner diagnosed mild exercise induced asthma, per history and as noted in service treatment records.  However, there is no indication that the condition was found on examination.  The examiner noted that a pulmonary function test (PFT) was conducted in April 2009.  He indicated that the results revealed normal airflow rates and lung volume measurements. 

The Veteran underwent a VA respiratory system examination in February 2011.  At the time of the examination, the appellant reported that he was diagnosed with asthma in 2005.  However, he stated that he did not currently take medication and had not taken medication for the condition since separation from service in July 2008.  He denied being on antibiotics or steroids or emergency room visits for asthma.  Following review of the evidence and physical examination of the appellant, the examiner determined that there was no evidence of asthma either clinically or with objective testing.  In support of this finding, the examiner noted that recent PFT's and chest x-rays were normal.  The appellant was diagnosed with mild persistent asthma in service based on subjective symptoms.  There were no methacholine challenge results in the service records, which is the gold standard for diagnosing asthma.  Thus, there was no objective diagnosis of asthma in service.  The examiner noted that the appellant had not required any medications for asthma or sought care for any breathing problems since separation for service.  

An additional VA respiratory examination was provided in February 2015.  During the examination, the Veteran, in part, contended that his symptoms only occurred when working out.  He denied the need for medication for asthma symptoms because he no longer worked out.  On diagnostic testing, the appellant's lungs were well-expanded and clear.  There was no evidence of pleural effusion or pneumothorax.  The hilar, mediastinal, and cardiac contours were within normal limits and there were no acute bone or joint abnormalities identified.  The impression revealed no acute pulmonary process.  The examiner noted that there was a history of exercised induced asthma.  However, there was no current diagnosis of the condition.  In support of the finding, the examiner stated that there was a lack of evidence to establish an acute or chronic exercise induced asthma condition or residuals thereof.  Further, there were no additional chronic respiratory disorders diagnosed.  Specifically, she noted that the available information and objective medical evidence, primarily the exercise PFT, did not indicate or confirm that a diagnosis of chronic exercise induced asthma had been warranted for the Veteran at any time since February 2009.  

Analysis

Based on a review of the evidence, the Board finds that the criteria for service connection for a respiratory condition, to include asthma, have not been met.  In this regard, the weight of the evidence does not show that a respiratory condition has been present at any time since the filing of the claim in February 2009.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The Board acknowledges that there are conflicting opinions as to whether the Veteran has a current diagnosis of a respiratory condition.  

The Board has taken all medical opinions of record into consideration and finds the February 2011 and February 2015 examiners' opinions more probative than the April 2009 examiner's opinion.  In this regard, although mild exercise induced asthma was diagnosed during the April 2009 VA general examination, the diagnosis was based on reports made by the Veteran and documented in the appellant's service treatment records.  There is no indication that asthma or any other respiratory condition was found on examination or was otherwise documented in the appellant's post-service medical records.  Conversely, the examiners who provided the February 2011 and February 2015 VA examinations determined that there was no evidence of a respiratory condition.  The determinations were based on review of the claims file and physical findings on examination.  Both examination reports contain detailed rationales for the medical conclusions.  In light of the foregoing, the Board finds the February 2011 and February 2015 examiners' opinions more probative.  As such, the April 2009 diagnosis of asthma is deemed to be outweighed by the later February 2011 and February 2015 VA examinations finding no respiratory condition.  See Prejean v. West, 13 Vet. App. 444 (2000).

In sum, while service treatment records indeed reveal treatment for asthma, the medical evidence does not demonstrate that the Veteran has a current diagnosis of a respiratory condition.  Absent a showing of a current disability, service connection cannot be granted. Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a respiratory condition have not been met.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as asthma is denied.  


REMAND

Pursuant to the Board's August 2014 remand directives, the appellant was to be provided a VA examination and an opinion determining whether there was a medically unexplained multisymptom illness associated with the Veteran's complaints of symptoms involving painful joint problems, respiratory symptoms, and neuropsychiatric symptoms was to be obtained.  

The appellant was provided a VA examination in March 2015.  The examiner opined that there was a lack of sufficient clinical evidence to establish a diagnosis of an undiagnosed illness or residuals thereof.  Further, the current physical examination revealed normal examination findings.  

The Board finds that the March 2015 VA examination is insufficient to determine the claim of service connection for an undiagnosed illness.  In this regard, although there was extensive diagnostic testing conducted, there is no indication that the examiner considered the appellant's complaints of painful joint problems, respiratory symptoms, and neuropsychiatric symptoms.  As such, an additional examination must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine whether he has a medically unexplained multisymptom illness associated with his complaints of symptoms involving painful joint problems, respiratory symptoms, and neuropsychiatric symptoms.  The claims file, including this remand, must be reviewed by the examiner.

Following examination of the Veteran, the examiner is to provide an opinion for the following:

Is the Veteran's disability pattern (to include complaints of symptoms involving painful joint problems, respiratory symptoms, and neuropsychiatric symptoms) consistent with a medically unexplained chronic multisymptom illness?  If his symptoms are attributable to a known clinical diagnosis, please identify such.

The examiner should provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must consider and discuss the Veteran's report of painful bilateral ankle and right knee problems, respiratory symptoms, and neuropsychiatric symptoms.

2.  If the benefit sought is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


